DETAILED ACTION
This communication is in response to the claims filed on 05/30/2019. 
Application No: 16/427,264.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/OR additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with 
Sarah B. Foley on March 12, 2021.
The claims have been amended as follows:
The listing of claims will replace all prior versions of claims in the application.

LISTING OF CAIMS
 1.	(Currently Amended) A system for performing on-platform analytics for collected images, the system comprising: 	a processor; and 	a computer-readable medium storing instructions that are operative when executed by the processor to: 		package an analytics component for on-platform execution by a platform in orbit; 
determine a need for an update to the packaged analytics component;
determine platform availability for communication;
based at least on an expected navigational path of the platform, schedule communication with the platform;		transmit, from a ground station to the platform in orbit, at least one update selected from the list consisting of: 			an analytics algorithm update, a machine learning (ML) model update, and ML training data update, wherein the at least one update replaces an existing ML model on-board the platform, the platform executing the analytics component with the at least one update
2. 	(Currently Amended) The system of claim 1 wherein the instructions are further operative to: 	receive training data to update [[to]] the packaged analytics component
3. 	(Canceled). 
at least one update comprises synthetic training data. 
5. 	(Currently Amended) The system of claim 1 wherein the instructions are further operative to: 	transmit at least a portion of the at least one update from the platform to a second orbital platform. 
6. 	(Currently Amended) The system of claim 5 wherein the executes a second analytics component of the second orbital platform with the at least one update. 
7. 	(Original) The system of claim 1 wherein the instructions are further operative to: 	collect images by the platform; and 	perform analytics on the collected images using the packaged analytics component. 
8.	(Currently Amended) A method of performing on-platform analytics for collected images, the method comprising: 	packaging an analytics component for on-platform execution by a platform in orbit; 
determining a need for an update to the packaged analytics component; 	determining platform availability for communication; 	based at least on an expected navigational path of the platform, scheduling communication with the platform;	transmitting, from a ground station to the platform in orbit, at least one update selected from the list consisting of: 		an analytics algorithm update, a machine learning (ML) model update, and ML training data update, wherein the at least one update replaces an existing ML model on-board the platform, the platform executing the analytics component with the at least one update
9. 	(Canceled).
10. 	(Canceled).
11. 	(Currently Amended) The method of claim 8 wherein the at least one update comprises synthetic training data. 
12. 	(Currently Amended) The method of claim 8 further comprising: 	transmitting at least a portion of the at least one update from the platform to a second orbital platform. 
13. 	(Currently Amended) The method of claim 12 wherein	executes a second analytics component of the second orbital platform with the at least one update. 

15.	(Currently Amended) One or more computer storage devices having computer-executable instructions stored thereon for performing on-platform analytics for collected images, which, on execution by a computer, cause the computer to perform operations comprising: 	packaging an analytics component for on-platform execution by a platform in orbit; 
determining a need for an update to the packaged analytics component; 	determining platform availability for communication; 	based at least on an expected navigational path of the platform, scheduling communication with the platform;	transmitting, from a ground station to the platform, at least one update selected from the list consisting of: 		an analytics algorithm update, a machine learning (ML) model update, and ML training data update, wherein the at least one update replaces an existing ML model on-board the platform, the platform executing the analytics component with the at least one update
16. 	(Currently Amended) The one or more computer storage devices of claim 15 wherein the operations for determining the need for the update further comprise: 
receiving data from the platform in orbit	
17. 	(Canceled).
18. 	(Currently Amended) The one or more computer storage devices of claim 15 wherein the at least one update comprises synthetic training data. 
19. 	(Currently Amended) The one or more computer storage devices of claim 15, wherein the operations further comprise: 	transmitting at least a portion of the at least one update from the platform to a second orbital platform, executing a second analytics component of the second orbital platform with[[,]] the at least one update. 
20. 	(Original) The one or more computer storage devices of claim 15, wherein the operations further comprise: 	collecting images by the platform; and 	performing analytics on the collected images using the packaged analytics component. 


 *** 

Reasons for allowance
Claims 1-2, 4-8, 11-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The reason for allowance is that the prior arts of record fail to teach the limitations along with preamble as a whole claim. The limitations recited in the independent claims comprise a particular combination of elements, functions and preamble, which are neither taught nor-suggested by the prior arts as a whole claim. 


The representative claim 1 distinguish features are underlined and summarized below:
	A system for performing on-platform analytics for collected images, the system comprising: 	a processor; and a computer-readable medium storing instructions that are operative when executed by the processor to: 		package an analytics component for on-platform execution by a platform in orbit; 
determine a need for an update to the packaged analytics component;
determine platform availability for communication;
based at least on an expected navigational path of the platform, schedule communication with the platform;		transmit, from a ground station to the platform in orbit, at least one update selected from the list consisting of: 			an analytics algorithm update, a machine learning (ML) model update, and ML training data update, wherein the at least one update replaces an existing ML model on-board the platform, the platform executing the analytics component with the at least one update. 


The representative claim 8 distinguish features are underlined and summarized below:
A method of performing on-platform analytics for collected images, the method comprising: 	packaging an analytics component for on-platform execution by a platform in orbit; 
determining a need for an update to the packaged analytics component; 	determining platform availability for communication; 	based at least on an expected navigational path of the platform, scheduling communication with the platform;	transmitting, from a ground station to the platform in orbit, at least one update selected from the list consisting of: 		an analytics algorithm update, a machine learning (ML) model update, and ML training data update, wherein the at least one update replaces an existing ML model on-board the platform, the platform executing the analytics component with the at least one update.


The representative claim 15 distinguish features are underlined and summarized below:
 One or more computer storage devices having computer-executable instructions stored thereon for performing on-platform analytics for collected images, which, on execution by a computer, cause the computer to perform operations comprising: 	packaging an analytics component for on-platform execution by a platform in orbit; 
determining a need for an update to the packaged analytics component; 	determining platform availability for communication; 	based at least on an expected navigational path of the platform, scheduling communication with the platform;	transmitting, from a ground station to the platform, at least one update selected from the list consisting of: 		an analytics algorithm update, a machine learning (ML) model update, and ML training data update, wherein the at least one update replaces an existing ML model on-board the platform, the platform executing the analytics component with the at least one update.
 

Applicant's independent claim 1 comprises a particular combination of underlined features in combination with other recited limitations, which are neither taught nor-suggested by the prior arts as a whole claim. 
Similarly other independent claims 8 and 15 comprises a particular combination of underlined features in combination with other recited limitations with analogous wording, which are neither taught nor-suggested by the prior arts as a whole claim.
Dependent claims are deemed allowable for the same reasons as corresponding independent claims.
 

Prior Art References 
The closest combined references of Kargieman, Garrett and Haziza teach following:
 	Kargieman (US 20170250751 B2) teaches a smart satellite system capable of decision making and prioritization on the fly to optimize the use of downlink bandwidth to deliver prioritized data based upon opportunity and the resources of available payloads. By providing a satellite system with substantial processing power and a level of autonomy, the satellite is able to make decisions about capturing imagery data, including image data processing, object detection, image segmentation, and re-orientation of the satellite based upon the opportunity, from the satellite's perspective, for capturing image data of areas or objects of interest. Through the use of machine learning and in -orbit image analysis, the satellite may transmit only a subset of the captured images, portions of the captured images, or the result of image analysis, thereby efficiently using the downlink communication channel. 

Garrett (US 20150362320 A1) teaches that assively measured NEO bearings are used to augment an existing navigation system on-board the platform to correct the position estimate generated by the navigation system. The technology provides only a position correction based on passive NEO sightings but is applicable to a wide variety of platforms with different maneuvering profiles and update requirements. The technology directly calculates a position error based on the current position estimate and the passively measured and estimated bearings to three or more NEOs and provides the position error to the navigation system as a correction to the position estimate. The estimated bearings are computed from the current position estimate and the known orbits of the NEOs. The position error may be calculated from a single observation of multiple NEOs, allowing for frequent updates as needed and placing no restriction on platform maneuverability.
 
Haziza (US 20170155443 A1) teaches a method for modifying a communication signal for transmission from a source to a destination includes identifying a target platform for communicating with a communication device and establishing a communication connection between the target platform and the communication device. The method includes identifying an available communication channel for communicating data between the target platform and the communication device, and receiving control inputs from one or more sensors. The method also includes determining a pseudo random noise spreading code based on the received control inputs, and modifying a communication signal by multiplying the communication signal with the pseudo random noise spreading code. Additionally, the method includes causing transmission of the modified communication signal from the communication device to the target the modified communication signal being transmitted below a thermal noise of the available communication channel. 
 
 	However cited references, alone or in any combination, neither discloses nor fairly suggests combination of features specifically listed above and/or underlined, in particular, 
 determine a need for an update to the packaged analytics component;
determine platform availability for communication;
based at least on an expected navigational path of the platform, schedule communication with the platform;		transmit, from a ground station to the platform in orbit, at least one update selected from the list consisting of: 			an analytics algorithm update, a machine learning (ML) model update, and ML training data update, wherein the at least one update replaces an existing ML model on-board the platform, the platform executing the analytics component with the at least one update.


Kargieman teaches a smart satellite system capable of decision making and prioritization on the fly to optimize the use of downlink bandwidth; but failed to teach one or more limitations, including, 
determine a need for an update to the packaged analytics component;
determine platform availability for communication;
based at least on an expected navigational path of the platform, schedule communication with the platform;		transmit, from a ground station to the platform in orbit, at least one update selected from the list consisting of: 			an analytics algorithm update, a machine learning (ML) model update, and ML training data update, wherein the at least one update replaces an existing ML model on-board the platform, the platform executing the analytics component with the at least one update.

Garrett and Haziza alone or in combination failed to cure the deficiency of Kargieman.

	 Thus, the cited references, alone or in combination, fail to disclose or suggest each of the elements recited by the independent claims.


The present invention provides an improved method for performing on-platform analytics for collected images. Satellites are a significant data source for multiple verticals, including agriculture, forestry and land use planning, mining, oil and gas, retail forecasting, emergency management, and other commercial uses, in addition to defense and intelligence applications. The collected imagery is often enriched with analytics, such as by detecting objects within the imagery, and annotating the imagery for downstream users. The democratization of earth observation data (EOD) from orbital platforms has expanded the amount of imaging platforms, along with demand for the imagery across multiple industries. This has created challenges, such as stressing communication channels with higher bandwidth demands for the additional imagery. Thus, there is a possibility that, in some scenarios, some commercial orbital platforms may be required to down-sample collected imagery to a lower resolution (for lower bandwidth use) prior to transmitting it to a ground station. This can degrade potential analytics performance relative to what could be possible with raw images from the on-board sensors.
Some aspects disclosed herein are directed to a solution for on-platform analytics that includes: packaging an analytics component for on-platform execution by a platform in orbit; transmitting, from a ground station to the platform in orbit, at least one update selected from the list consisting of: an analytics algorithm update, a machine learning (ML) model, and ML training data; and executing the analytics component with the update. Some examples transmit data to the ground station other than images, such as lightweight notifications of extracted entities when bandwidth is at a premium, and transmit the images at a later time, when more bandwidth is available. Thus, Detected objects and limited resolution images are combined to produce enriched images for consumption by users.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.


Conclusion
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submission should be clearly labeled "Comments onStatement of Reasons for Allowance." 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571)270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272-779. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHENDRA R PATEL/Primary Examiner, Art Unit 2645